1
2
3
4
5
6
7
8                        UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
9
10                                           )   No. SACV17-1787-KS
      MARCUS VALADEZ,                        )
11
                                             )   [PROPOSED] ORDER AWARDING
12         Plaintiff,                        )   EQUAL ACCESS TO JUSTICE
13                                           )   ACT ATTORNEY FEES AND
                  v.                         )   COSTS
14                                           )
15   NANCY A. BERRYHILL,                     )
     Deputy Commissioner for Operations, )
16
     performing the duties and functions not )
17   reserved to the Commissioner of Social )
18   Security,                               )
                                             )
19         Defendant.                        )
20
21           Based upon the parties’ Stipulation for Award and Payment of Attorney
22   Fees:
23           IT IS ORDERED that the Commissioner shall pay attorney fees and
24   expenses the amount of FOUR THOUSAND NINE HUNDRED FOURTEEN
25   DOLLARS and FIFTY-FIVE CENTS ($4,914.55), and costs under 28 U.S.C. §
26   1920 in the amount of FOUR HUNDRED DOLLARS ($400.00), as authorized
27   \\
28   \\



                                             1
1    by 28 U.S.C. §§ 2412(d), 1920, subject to the terms of the above-referenced
2    Stipulation.
3
4    Dated: January 9, 2019
5                              __________________________________________
                                        KAREN L. STEVENSON
6                                 UNITED STATES MAGISTRATE JUDGE
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                         2
